DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-12, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sun et al (US 2019/0230499).
Regarding Claim 1, Sun teaches a terminal device capability limiting method (Fig. 4A, Fig. 5), applied to a terminal device (Fig. 4A, UE 401, Fig. 5, UE 501) and comprising: when the terminal device needs to limit a capability, sending a request for a limited capability of the terminal device to a network side ([0053], Fig. 4A, in step 411, UE 401 transmits the NPRACH in MSG1 to eNB 402, in step 412, UE monitors the type2-NPDCCH common search space for random access response (RAR), in step 413, the UE reports the new capability in MSG3 to eNB 402, [0058], Fig. 5, step 511, eNB 502 transmits the UE 
receiving an instruction from the network side that allows the terminal device to use the limited capability ([0053], Fig. 4A, in step 414, UE 401 obtains the indication from eNB 402 to use the new DCI format, this indication can be explicit or implicit, in one embodiment, the indication is in MSG4, [0058], Fig. 5, step 513, eNB 502 transmits the dedicated signaling to UE 501, the dedicated signaling, in one embodiment, is RRC connection reconfiguration in the RRC message, a new IE can be inserted in a RRC message, upon receiving the new UE capability, eNB 502 configures UE 501 with corresponding configuration for the new UE capability/category); and
sending information about at least one type of limited capability to the network side based on the instruction that allows the terminal device to use the limited capability ([0053-0054], Fig. 4A, in step 415, UE monitors USS for new DCI format for MSG5 and later receives the uni-cast channel from eNB 402, if UE 401 supports new UE capability or two HARQ processes, the information is indicated through twoHARQProcessSupport in RRCConnectionRequest message, the information can be transmitted in RRC Connection resume request Message and/or RRC Connection Re-establishment message (~indication sent in RRC message about whether UE supports capability), see also [0051] DCI formats implement new capability, [0058], as illustrated in Fig. 5, after RRC process completed, in step 520, UE performs implementation as new capability).
Regarding Claim 2,
Regarding Claim 3, Sun teaches all aspects of the claimed invention as disclosed in Claim 1 above. Sun further teaches wherein sending the request for the limited capability of the terminal device to the network side comprises: carrying the request for the limited capability of the terminal device in a Media Access Control (MAC) layer Control Element (CE) ([0050], if UE 201 and eNB 202 both support the new category, such as, more than one HARQ process, UE 201 could report this information in msg3 in step 221, the reported information is element twoHARQProcessSupport (e.g., MAC control element or RRC element) included in MSG3).
Regarding Claim 7, Sun teaches all aspects of the claimed invention as disclosed in Claim 1 above. Sun further teaches wherein sending information about at least one type of limited capability to the network side comprises: reporting information about at least one temporarily limited capability of the terminal device to the network side ([0053-0054], Fig. 4A, in step 411, UE 401 transmits the NPRACH in MSG1 to eNB 402, in step 412, UE monitors the type2-NPDCCH common search space for random access response (RAR), in step 413, the UE reports the new capability in MSG3 to eNB 402, in step 415, UE monitors USS for new DCI format for MSG5 and later receives the uni-cast channel from eNB 402, if UE 401 supports new UE capability or two HARQ processes, the information is indicated through twoHARQProcessSupport in RRCConnectionRequest message, the information can be transmitted in RRC Connection resume request Message and/or RRC Connection Re-establishment message (~indication sent in RRC message about whether UE supports capability), see also [0051] DCI formats implement new capability, [0058], as illustrated in Fig. 5, after RRC process completed, in step 520, UE performs implementation as new capability).
Regarding Claim 8, Sun teaches a terminal device capability limiting method (Fig. 4A, Fig. 5), applied to a network device (Fig. 4A, eNB 402, Fig. 5, eNB 502) and comprising: receiving a request for a limited capability reported by a terminal device ([0053], Fig. 4A, in step 411, UE 401 transmits the NPRACH in MSG1 to eNB 402, in step 412, UE monitors the type2-NPDCCH common search space for 
sending to the terminal device an instruction that allows the terminal device to use the limited capability ([0053], Fig. 4A, in step 414, UE 401 obtains the indication from eNB 402 to use the new DCI format, this indication can be explicit or implicit, in one embodiment, the indication is in MSG4, [0058], Fig. 5, step 513, eNB 502 transmits the dedicated signaling to UE 501, the dedicated signaling, in one embodiment, is RRC connection reconfiguration in the RRC message, a new IE can be inserted in a RRC message, upon receiving the new UE capability, eNB 502 configures UE 501 with corresponding configuration for the new UE capability/category); and
receiving information about at least one type of limited capability reported by the terminal device ([0053-0054], Fig. 4A, in step 415, UE monitors USS for new DCI format for MSG5 and later receives the uni-cast channel from eNB 402, if UE 401 supports new UE capability or two HARQ processes, the information is indicated through twoHARQProcessSupport in RRCConnectionRequest message, the information can be transmitted in RRC Connection resume request Message and/or RRC Connection Re-establishment message (~indication sent in RRC message about whether UE supports capability), see also [0051] DCI formats implement new capability, [0058], as illustrated in Fig. 5, after RRC process completed, in step 520, UE performs implementation as new capability).
Regarding Claim 9,
Regarding Claim 10, Sun teaches all aspects of the claimed invention as disclosed in Claim 9 above. Sun further teaches wherein sending to the terminal device the instruction that allows the terminal device to use the limited capability comprises: carrying the instruction that allows the terminal device to use the limited capability in MSG4 and sending the MSG4 to the terminal device ([0053], Fig. 4A, in step 414, UE 401 obtains the indication from eNB 402 to use the new DCI format, this indication can be explicit or implicit, in one embodiment, the indication is in MSG4).
Regarding Claim 11, Sun teaches all aspects of the claimed invention as disclosed in Claim 8 above. Sun further teaches wherein receiving the request for the limited capability reported by the terminal device comprises: obtaining the request for the limited capability of the terminal device in a Media Access Control (MAC) layer Control Element (CE) ([0050], if UE 201 and eNB 202 both support the new category, such as, more than one HARQ process, UE 201 could report this information in msg3 in step 221, the reported information is element twoHARQProcessSupport (e.g., MAC control element or RRC element) included in MSG3).
Regarding Claim 12,
Regarding Claim 17, Sun teaches a terminal device (Fig. 4A, UE 401, Fig. 5, UE 501), comprising: a processor; a memory for storing computer programs executable by the processor; and a network interface ([0042]); wherein the processor is configured to, when the terminal device needs to limit a capability, send a request for a limited capability of the terminal device to a network side via the network interface ([0053], Fig. 4A, in step 411, UE 401 transmits the NPRACH in MSG1 to eNB 402, in step 412, UE monitors the type2-NPDCCH common search space for random access response (RAR), in step 413, the UE reports the new capability in MSG3 to eNB 402, [0058], Fig. 5, step 511, eNB 502 transmits the UE capability enquiry to UE 501 and UE 501 obtains RRC message for UE capability enquiry, step 512, UE 501 reports the UE capability to eNB 502), 
receive an instruction from the network side that allows the terminal device to use the limited capability via the network interface ([0053], Fig. 4A, in step 414, UE 401 obtains the indication from eNB 402 to use the new DCI format, this indication can be explicit or implicit, in one embodiment, the indication is in MSG4, [0058], Fig. 5, step 513, eNB 502 transmits the dedicated signaling to UE 501, the dedicated signaling, in one embodiment, is RRC connection reconfiguration in the RRC message, a new IE can be inserted in a RRC message, upon receiving the new UE capability, eNB 502 configures UE 501 with corresponding configuration for the new UE capability/category); and 
send via the network interface information about at least one type of limited capability to the network side based on the instruction that allows the terminal device to use the limited capability ([0053-0054], Fig. 4A, in step 415, UE monitors USS for new DCI format for MSG5 and later receives the uni-cast channel from eNB 402, if UE 401 supports new UE capability or two HARQ processes, the information is indicated through twoHARQProcessSupport in RRCConnectionRequest message, the information can be transmitted in RRC Connection resume request Message and/or RRC Connection Re-establishment message (~indication sent in RRC message about whether UE supports capability), see 
Regarding Claim 18, Sun teaches all aspects of the claimed invention as disclosed in Claim 17 above. Sun further teaches wherein the processor is configured to add the request for the limited capability of the terminal device in MSG3 or MSG5 via the network interface ([0053], Fig. 4A, in step 413, the UE reports the new capability in MSG3 to eNB 402, [0049-0050], if UE 201 and eNB 202 both support the new category, such as, more than one HARQ process, UE 201 could report this information in msg3 in step 221).
Regarding Claim 19, Sun teaches all aspects of the claimed invention as disclosed in Claim 17 above. Sun further teaches wherein the processor is configured to carry the request for the limited capability of the terminal device in a Media Access Control (MAC) layer Control Element (CE) via the network interface ([0050], if UE 201 and eNB 202 both support the new category, such as, more than one HARQ process, UE 201 could report this information in msg3 in step 221, the reported information is element twoHARQProcessSupport (e.g., MAC control element or RRC element) included in MSG3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4-5, 13-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2019/0230499), in view of Yavuz et al (US 2016/0205542).
Regarding Claim 4, Sun teaches all aspects of the claimed invention as disclosed in Claim 2 above. Sun fails to teach carrying information regarding a cause for the limited capability of the terminal device in any one of the MSG3, MSG5, and MAC CE.
In the same field of endeavor, Yavuz teaches  carrying information regarding a cause for the limited capability of the terminal device in any one of the MSG3, MSG5, and MAC CE ([0060-0064], the restriction may be a category restriction, a TBS restriction, or may be another restriction such as a shortage of power duty cycles in the device, the indication of the restriction may be provided to the network node 110 as, for example, a category or a capability of the wireless device 130, the indication may serve two purposes, indicating the restriction as well as carrying the information that it is a subheader for a CCCH SDU, [0082], the indication may be sent by the wireless device 130 using the MAC overhead of Msg3 for CCCH Access, a low complexity UE may use this MAC overhead to indicate any category restriction to the network node 110, [0102-0109], MAC subheader of the CCCH SDU in Msg3 corresponding to the first embodiment may consist of MAC control elements providing indications of UE capabilities).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting of new device limitations and capabilities to the network to obtain configuration information implementing the indicated capability, as taught in Sun, to further include indicating the cause of the limitations and capabilities being requested from the network in advance, as taught in Yavuz, in order to provide capability information to the network with appropriate time to allow the network to adjust configuration accordingly and improve network utilization overall. (See
Regarding Claim 5, Sun, as modified by Yavuz, teaches all aspects of the claimed invention as disclosed in Claim 4 above. The combination, particularly Yavuz, further teaches setting a data area containing at least one data bit in the MAC CE; wherein each data bit in the at least one data bit corresponds to information regarding one cause for the limited capability of the terminal device; and based on information regarding a cause for a current limited capability of the terminal device, setting a target data bit in the data area as a target value ([0060-0064], the restriction may be a category restriction, a TBS restriction, or may be another restriction such as a shortage of power duty cycles in the device, the indication of the restriction may be provided to the network node 110 as, for example, a category or a capability of the wireless device 130, the indication may serve two purposes, indicating the restriction as well as carrying the information that it is a subheader for a CCCH SDU, [0082], the indication may be sent by the wireless device 130 using the MAC overhead of Msg3 for CCCH Access, a low complexity UE may use this MAC overhead to indicate any category restriction to the network node 110, [0102-0109], MAC subheader of the CCCH SDU in Msg3 corresponding to the first embodiment may consist of MAC control elements providing indications of UE capabilities).
Regarding Claim 13, Sun teaches all aspects of the claimed invention as disclosed in Claim 9 above. Sun fails to teach obtaining information regarding a cause for the limited capability of the terminal device in any one of the MSG3, MSG5, and MAC CE.
In the same field of endeavor, Yavuz teaches obtaining information regarding a cause for the limited capability of the terminal device in any one of the MSG3, MSG5, and MAC CE ([0060-0064], the restriction may be a category restriction, a TBS restriction, or may be another restriction such as a shortage of power duty cycles in the device, the indication of the restriction may be provided to the network node 110 as, for example, a category or a capability of the wireless device 130, the indication may serve two purposes, indicating the restriction as well as carrying the information that it is a subheader for a CCCH SDU, [0082], the indication may be sent by the wireless device 130 using the MAC 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting of new device limitations and capabilities to the network to obtain configuration information implementing the indicated capability, as taught in Sun, to further include indicating the cause of the limitations and capabilities being requested from the network in advance, as taught in Yavuz, in order to provide capability information to the network with appropriate time to allow the network to adjust configuration accordingly and improve network utilization overall. (See Yavuz [0021, 0044-0045])
Regarding Claim 14, Sun, as modified by Yavuz, teaches all aspects of the claimed invention as disclosed in Claim 13 above. The combination, particularly Yavuz, further teaches detecting a data area containing at least one data bit in the MAC CE; wherein each data bit in the at least one data bit corresponds to information regarding one cause for the limited capability of the terminal device; and based on that a target data bit in the data area is set as a target value, determining a cause why a capability of the terminal device is limited ([0060-0064], the restriction may be a category restriction, a TBS restriction, or may be another restriction such as a shortage of power duty cycles in the device, the indication of the restriction may be provided to the network node 110 as, for example, a category or a capability of the wireless device 130, the indication may serve two purposes, indicating the restriction as well as carrying the information that it is a subheader for a CCCH SDU, [0082], the indication may be sent by the wireless device 130 using the MAC overhead of Msg3 for CCCH Access, a low complexity UE may use this MAC overhead to indicate any category restriction to the network node 110, [0102-0109], 
Regarding Claim 15, Sun teaches all aspects of the claimed invention as disclosed in Claim 8 above. Sun fails to teach storing information about at least one type of limited capability reported by the terminal device; and configuring a corresponding radio resource for the terminal device based on the information about the at least one type of limited capability.
In the same field of endeavor, Yavuz teaches storing information about at least one type of limited capability reported by the terminal device; and configuring a corresponding radio resource for the terminal device based on the information about the at least one type of limited capability (0132-0133], network node 110 receives a message from a wireless device, such as the wireless device 130, with the indication of the restriction of the wireless device 130, this receiving is performed prior to the enquiry or the fetching of category and capability information of the wireless device 130 by the network node 110, once the network node 110 receives the indication from the wireless device 130, it may no longer send an inquiry, that is, enquire, or fetch the category and capability information of the wireless device 130, as the indication may already provide the category and/or capability information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting of new device limitations and capabilities to the network to obtain configuration information implementing the indicated capability, as taught in Sun, to further include indicating the cause of the limitations and capabilities being requested from the network in advance, as taught in Yavuz, in order to provide capability information to the network with appropriate time to allow the network to adjust configuration accordingly and improve network utilization overall. (See Yavuz [0021, 0044-0045])
Regarding Claim 16, Sun teaches all aspects of the claimed invention as disclosed in Claim 8 above. Sun fails to teach if the terminal device moves to a coverage area of a new base station, sending 
In the same field of endeavor, Yavuz teaches if the terminal device moves to a coverage area of a new base station, sending the information about at least one type of limited capability of the terminal device to the new base station ([0073-0074], problem may also occur for other access requests on CCCH, e.g. when the UE, that is, the wireless device 130, may make an attempt to re-establish its RRC connection in a cell which has not been previously prepared, cell may not recognize the Cell Radio Network Temporary Identifier (C-RNTI) of the UE and may need to handle the access in the similar way without prior knowledge about the UE capabilities, thus without prior knowledge of category restrictions, the indication may be provided by the wireless device 130 using the MAC overhead of Msg3 for CCCH Access).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting of new device limitations and capabilities to the network to obtain configuration information implementing the indicated capability, as taught in Sun, to further include indicating the cause of the limitations and capabilities being requested from the network in advance, as taught in Yavuz, in order to provide capability information to the network with appropriate time to allow the network to adjust configuration accordingly and improve network utilization overall. (See Yavuz [0021, 0044-0045])
Regarding Claim 20, Sun teaches all aspects of the claimed invention as disclosed in Claim 18 above. Sun fails to teach wherein the processor is configured to carry information regarding a cause for the limited capability of the terminal device in any one of the MSG3, MSG5, and MAC CE.
In the same field of endeavor, Yavuz teaches wherein the processor is configured to carry information regarding a cause for the limited capability of the terminal device in any one of the MSG3, MSG5, and MAC CE ([0060-0064], the restriction may be a category restriction, a TBS restriction, or may 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting of new device limitations and capabilities to the network to obtain configuration information implementing the indicated capability, as taught in Sun, to further include indicating the cause of the limitations and capabilities being requested from the network in advance, as taught in Yavuz, in order to provide capability information to the network with appropriate time to allow the network to adjust configuration accordingly and improve network utilization overall. (See Yavuz [0021, 0044-0045])

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2019/0230499), in view of Bergstrom et al (US 2016/0338116).
Regarding Claim 6, Sun teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Sun teaches wherein sending information about at least one type of limited capability to the network side comprises: carrying list information composed of at least one limited capability ([0054], Fig. 4A, if UE 401 supports new UE capability or two HARQ processes, the information is indicated through twoHARQProcessSupport in RRCConnectionRequest message, the information can be transmitted in RRC Connection resume request Message and/or RRC Connection Re-establishment ~indication sent in RRC message about whether UE supports capability)), Sun fails to teach sending information in MSG5.
In the same field of endeavor, Bergstrom teaches sending information in MSG5 ([0028], in action 103 the UE responds with a setup complete message, RRCConnectionSetupComplete message MSG5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the reporting of new device limitations and capabilities to the network to obtain configuration information implementing the indicated capability, as taught in Sun, to further include indicating information about the limitations and capabilities in an RRC MSG5 message, as taught in Bergstrom, in order to improve communication in the network while taking advantage of signaling already performed between the devices. (See Bergstrom [0006-0009])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641